COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


HALL MAZDA AND
 VADA GROUP SELF-INSURANCE ASSOCIATION
                                                                MEMORANDUM OPINION*
v.     Record No. 2037-06-2                                         PER CURIAM
                                                                  DECEMBER 12, 2006
MARSHALL S. GOWINGS, SR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kevin W. Cloe; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C., on
                 brief), for appellants.

                 (Kevin L. Hubbard; Hubbard & Hartley PC, on brief), for appellee.


       Hall Mazda and its insurer appeal a decision of the Workers’ Compensation Commission.

They contend the commission erred in finding that Marshall S. Gowings, Sr. proved he sustained

a compensable change in condition on July 18, 2005, rather than a new injury by accident, and

by awarding Gowings payment of related medical expenses, temporary total disability benefits

from July 27, 2005 through September 8, 2005, and temporary partial disability benefits from

September 8, 2005 and continuing. We have reviewed the record and the commission’s opinion,

and we hold that this appeal is without merit. Accordingly, we affirm the commission’s

decisions for the reasons stated by the commission in its final opinion. See Gowings v. Hall

Mazda, VWC File No. 215-17-15 (Aug. 11, 2006). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                         -2-